Title: From George Washington to Gouverneur Morris, 7 August 1782
From: Washington, George
To: Morris, Gouverneur


                  
                     Dear Sir,
                     Head Qrs Newburgh Augt 7th 1782
                  
                  I asserted pretty roundly to you, but not more confidently than it was asserted to me, that General Dalrymple had Sailed for England.
                  Since my return to this place I have seen a letter from him to Genl Knox which, at the same time that it contradicts both assertions, announces his speedy departure for the Albion shore.  If he should remain in New York after this, charge it to his acct—not mine—and give me credit for the ingenuity of my recantation.
                  Present me respectfully to Mrs Morris & Kitty Livingston—to Mr Morris also—It is unnecessary to assure you, how much I am Yrs
                  
                     Go: Washington
                  
               